DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 2016/0300891).

	Regarding claim 1
	Ren shows the array substrate, comprising: a plurality of pixel units arranged in a matrix (see for example the abstract and Figs. 1 and 2), each pixel unit at least comprising a first sub-pixel, a second sub-pixel and a third sub-pixel that emit light of different colors (see for example para. 0004 and 0029); a plurality of first gate lines (G1) corresponding to respective rows of pixel units of the plurality of pixel units (see for example Figs. 2 and 3), and a plurality of second gate lines (G2) corresponding to respective rows of pixel units of the plurality of pixel units (see for example Figs. 2 and 3), wherein the first sub-pixel in each row of pixel units of the plurality of pixel units is coupled to a gate line of the plurality of first gate lines (see for example Figs. 2 and 3 and para. 0029), and the second sub-pixel and the third sub-pixel in the row of pixel units of the plurality of pixel units are coupled to a second gate line of the plurality of second gate lines (see for example Figs. 2 and 3 and para. 0029-0030).  

	Regarding claim 2
	Ren further shows, wherein the plurality of first gate lines comprise at least one gate line group (see for example para. 0022), each gate line group comprises at least two adjacent first gate lines (see for example Figs. 2 and 3 and para. 0023), and all first gate lines of the gate line group are configured to receive a same scanning signal 

	Regarding claim 10
	Ren further shows, wherein the array substrate comprises a gate driving circuit (not specifically shown but taken to be inherent for providing the gate line driving signals, see for example para. 0022), the gate driving circuit comprises a fist gate driving sub-circuit and a second gate driving sub-circuit (taken to be inherent for providing the first and second gate lines (G1 and G2) signals, wherein the first gate driving sub-circuit is coupled to the plurality of first gate lines to provide a first scanning signal to the plurality of first gate lines (see for example Figs. 2 and 3 and para. 0030-0031), the second gate driving sub- circuit is coupled to the plurality of second gate lines to provide a second scanning signal to the plurality of second gate lines (see for example Figs. 2 and 3 and 0030-0031).  


	Regarding claim 12
	Ren further shows, wherein the first sub-pixel has a lower luminous efficiency than the second sub-pixel and the third sub-pixel (see for example para. 0012).  

	
Regarding claim 13
	Ren further shows, the display panel, comprising the array substrate according to claim 1 (see for example para. 0002 and 0017).   

Regarding claim 14
	Ren further shows, the method for driving the array substrate according to claim 1, comprising: providing a first scanning signal to respective first gate lines of the plurality of first gate lines in sequence (taken to be the first gate line signal coupled to the first gate lines G1, see for example Figs. 2 and 3 and para. 0022-0023), and providing a second scanning signal to respective second gate lines of the plurality of second gate lines in sequence (taken to be the second gate line signal coupled to the second gate lines G2, see for example Figs. 2 and 3 and para. 0022-0023).



Allowable Subject Matter

Claims 3-9, 11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-9, 11 and 15-18
The prior art of record taken alone or in combination does not teach or suggest the array substrate as recited in claim 1, having the further limitations as set forth in claims 3-9, 11 and 15-18.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2016/0260394), Son et al. (US 2016/01255784), Ding et al. (US 2019/0114020) and Tomizawa (US 2018/0033382), all show a display device having display array having a plurality of pixels and sub-pixels including plural gate lines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687